The plaintiff in error, hereinafter referred to as the defendant, was convicted in the county court of Pottawatomie county, charged with the possession of a still and still worm, without having obtained the proper certificate of registration, and was sentenced to pay a fine of $100, and serve a term of 30 days in the county jail, from which judgment and sentence, the defendant has appealed.
The appeal in this case was filed on the 8th day of August, 1930. No brief has been filed on behalf of the defendant, and no appearance made for oral argument. Where no brief is filed and no appearance made for the defendant, this court will consider the appeal is without merit or has been abandoned.
An examination of the record shows there are no fundamental or prejudicial errors. The judgment of the lower court is affirmed.
EDWARDS and CHAPPELL, JJ., concur. *Page 318